Title: To Thomas Jefferson from Charles Scott, 2 February 1781
From: Scott, Charles
To: Jefferson, Thomas



Sir
Haddrils Point 2d. Feby. 1781

Since my address to Your Excellency of 30th. Ult. wherein I mention’d the Sail of the bills upon Parr, I find on the return of Lt. Colonel Clarke who was sent to Charles Town to Negotiate them; that a Deduction of 10 Pr. Cent. will be obliged to be allow’d for the want of their triplicate, which Never Came to hand here and I Suppose from some reason was detain[ed] in Virginia. Other disadvantages on the price of Necessaries, for the Soldiers will attend this omission; for I assure Your excellency the Soldiers Nakedness, and the Wants of the Officers in General, will by no means adm[it] of delaying the Sale of the bills; which I must sell at the loss of 10 P. Ct.—and Considering the Circumstances, I am convinced must be approved of.
I have the Honor to be Your Excellencys Mo. obt & mo. Hble. Servt.,

Chs. Scott. B.G. Virga. Line

